Name: Commission Regulation (EC) NoÃ 2003/2005 of 8 December 2005 amending Regulation (EC) NoÃ 447/2004 as regards ex-post evaluation of the Sapard programme
 Type: Regulation
 Subject Matter: EU finance;  management;  European construction;  Europe;  regions and regional policy; NA;  agricultural policy
 Date Published: nan

 9.12.2005 EN Official Journal of the European Union L 322/5 COMMISSION REGULATION (EC) No 2003/2005 of 8 December 2005 amending Regulation (EC) No 447/2004 as regards ex-post evaluation of the Sapard programme THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Articles 32(5) and 33(5) thereof, Whereas: (1) In accordance with the provisions of Article 12 of Commission Regulation (EC) No 2759/1999 of 22 December 1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (1), ex-post evaluation of the Sapard programme must be carried out not later than three years after the end of the programming period. (2) It has to be ensured that these evaluations may still be carried out and financed after 2006, beyond the period of eligibility under Sapard in accordance with Council Regulation (EC) No 1268/1999 (2). (3) Article 3 of Commission Regulation (EC) No 447/2004 of 10 March 2004 laying down rules to facilitate the transition from support under Regulation (EC) No 1268/1999 to that provided for by Regulation (EC) Nos 1257/1999 and 1260/1999 for the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia (3) should, therefore, be amended to cover ex-post evaluations of the Sapard programme. (4) Regulation (EC) No 447/2004 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION: Article 1 Article 3(2) of Regulation (EC) No 447/2004 is hereby replaced by the following: 2. The ex-post evaluations of the relevant Sapard programmes provided for in Article 12 of Commission Regulation (EC) No 2759/1999 (4), as well as payments for projects for which appropriations under Regulation (EC) No 1268/1999 are exhausted or insufficient, may be included in rural development programming for the period 2004 to 2006 under Regulation (EC) No 1257/1999 and financed by the EAGGF Guarantee Section. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 331, 23.12.1999, p. 51. Regulation last amended by Regulation (EC) No 2278/2004 (OJ L 396, 31.12.2004, p. 36). (2) OJ L 161, 26.6.1999, p. 87. Regulation last amended by Regulation (EC) No 2257/2004 (OJ L 389, 30.12.2004, p. 1). (3) OJ L 72, 11.3.2004, p. 64. (4) OJ L 331, 23.12.1999, p. 51.